DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-18 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The specification is objected to for reasons first set forth in the office actions of the earliest parent US application (13/993,483). To overcome these objections, Examiner recommends submitting the same amendments to the specification as those made in the preliminary amendment dated August 16, 2022, of the most recent parent US application (17/393,361). (Note that paragraph [0001] differs between the two applications.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11080045 B2 in view of Intel (Intel 64 and IA-32 Architectures Software Developer’s Manual Volume 2A: Instruction Set Reference, A-M). As an exemplary case, see the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column, and bolded limitations in the left column are addressed below the table.

Claim 1 of Instant Application: 17496632
Claim 7 of Patent: 11080045
1. An apparatus comprising: 
7. A processor comprising: 

a multi-bit flags register having a plurality of arithmetic flag bits; fetch circuitry to fetch first and second addition instructions; 
decoder circuitry to decode an instruction, the instruction to identify a location of a first operand and to identify a location of a second operand; and
decode circuitry to decode the first and second addition instructions, 
execution circuitry to execute the decoded instruction to perform an unsigned addition of the first operand, the second operand, and a carry flag to generate a result, and store the result.
wherein the first and second addition instructions have opcodes specifying, respectively, different first and second flag bits, of the plurality of arithmetic flag bits, from which to read a respective carry-in of the first and second addition instructions and to which to write a respective carry-out of the first and second addition instructions; and execution circuitry to execute the first and second addition instructions in parallel, writing carry-outs to the first and second flag bits, without writing to other flag bits.


To any extent to which the bolded limitations above are not implicitly taught by claim 7 of the ‘045 patent, Intel discloses the aforementioned bolded limitations (see the portions of Intel mapped to these limitations in the prior art rejection below). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Intel with claim 7 of the ‘045 patent, as this modification merely entails a combination of prior art elements (the teachings of claim 7 of the ‘045 patent, and the basic processor architecture teachings of Intel noted above) according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Independent claims 7 and 13 are rejected in an analogous manner as claim 1 above.
Regarding claims 2, 8, and 14, Intel further discloses the limitations in these claims (the basic processor architecture concepts of register operands), and the rationale for obviousness is the same as that conveyed with respect to the double patenting rejections of independent claims 1, 7, and 13. 
Regarding claims 3, 9, and 15, Claim 7 of the ‘045 patent further discloses the limitations in these claims, via reciting “writing carry-outs to the first and second flag bits”. 
Regarding claims 4, 10, and 16, Claim 7 of the ‘045 patent further discloses the limitations in these claims, via reciting “a multi-bit flags register having a plurality of arithmetic flag bits”. 
Regarding claims 5, 11, and 17, Claim 7 of the ‘045 patent further discloses the limitations in these claims, via reciting “without writing to other flag bits”.
Regarding claims 6, 12, and 18, Intel further discloses the limitations in these claims (the basic processor architecture concept of storing a result in a same register that held source data), and the rationale for obviousness is the same as that conveyed with respect to the double patenting rejections of independent claims 1, 7, and 13. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 1 recites an apparatus. However, paragraphs [0080] and [0082] of the instant specification disclose of HDL (software) implementations. An apparatus claim that can be interpreted as software per se and thus can be made without an actual hardware apparatus is non-statutory. Consequently, examiner recommends replacing “decoder circuitry” with “hardware decoder circuitry” in claim 1, line 2. Examiner notes that an analogous change was made in the most recent parent US application (17/393,361).
Claims 2-6 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 13 recites a system. However, paragraphs [0080] and [0082] of the instant specification disclose of HDL (software) implementations. A system claim that can be interpreted as software per se and thus can be made without an actual hardware apparatus is non-statutory. Consequently, examiner recommends replacing “decoder circuitry” with “hardware decoder circuitry” in claim 13, line 4. Examiner notes that an analogous change was made in the most recent parent US application (17/393,361).
Claims 14-18 are rejected for failing to alleviate the rejection of claim 13 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Intel (Intel 64 and IA-32 Architectures Software Developer’s Manual Volume 2A: Instruction Set Reference, A-M).
Consider claim 1, Intel discloses an apparatus comprising: decoder circuitry (pages 19/744 to 20/744, i.e., pages 1-1 to 1-2, which disclose many different types of processors, each of which comprise decoder circuitry) to decode an instruction (page 69/744, i.e., page 3-27, ADC – Add with Carry instruction), the instruction to identify a location of a first operand (page 70/744, i.e., page 3-28, first operand) and to identify a location of a second operand (page 70/744, i.e., page 3-28, second operand); and execution circuitry (pages 19/744 to 20/744, i.e., pages 1-1 to 1-2, which disclose many different types of processors, each of which comprise execution circuitry to execute supported instructions) to execute the decoded instruction to perform an unsigned addition (page 70/744, i.e., page 3-28, the ADC does not distinguish between signed or unsigned operands) of the first operand, the second operand, and a carry flag to generate a result, and store the result (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand).

Consider claim 2, Intel discloses the apparatus of claim 1 (see above), wherein the identified location of the first operand is a register (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand. The destination operand can be a register or a memory location; the source operand can be an immediate, a register, or a memory location).

Consider claim 3, Intel discloses the apparatus of claim 1 (see above), wherein the execution circuitry is to update the carry flag during execution of the decoded instruction (page 70/744, i.e., page 3-28, the ADC instruction does not distinguish between signed or unsigned operands. Instead, the processor evaluates the result for both data types and sets the OF and CF flags to indicate a carry in the signed or unsigned result, respectively).

Consider claim 4, Intel discloses the apparatus of claim 3 (see above), wherein the carry flag is a flag of a flags register (page 43/744, i.e., page 3-1, a description of the effect of the instructions on flags in the EFLAGS register).

Consider claim 5, Intel discloses the apparatus of claim 4 (see above), wherein the execution circuitry is to not modify other arithmetic flags of the flags register during execution of the decoded instruction (page 70/744, i.e., page 3-28, the OF, SF, ZF, AF, CF, and PF flags are set according to the result; in other words, other arithmetic flags are not modified when their new flag values are the same as their previous values).

Consider claim 6, Intel discloses the apparatus of claim 1 (see above), wherein the result is to be stored in the identified location of the first operand (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand).

Consider claim 7, Intel discloses a method comprising: decoding (pages 19/744 to 20/744, i.e., pages 1-1 to 1-2, which disclose many different types of processors, each of which entail instruction decoding) an instruction (page 69/744, i.e., page 3-27, ADC – Add with Carry instruction), the instruction to identify a location of a first operand (page 70/744, i.e., page 3-28, first operand) and to identify a location of a second operand (page 70/744, i.e., page 3-28, second operand); and executing (pages 19/744 to 20/744, i.e., pages 1-1 to 1-2, which disclose many different types of processors, each of which entail executing supported instructions) the decoded instruction to perform an unsigned addition (page 70/744, i.e., page 3-28, the ADC does not distinguish between signed or unsigned operands) of the first operand, the second operand, and a carry flag to generate a result, and store the result (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand).

Consider claim 8, Intel discloses the method of claim 7 (see above), wherein the identified location of the first operand is a register (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand. The destination operand can be a register or a memory location; the source operand can be an immediate, a register, or a memory location).

Consider claim 9, Intel discloses the method of claim 7 (see above), wherein the executing updates the carry flag (page 70/744, i.e., page 3-28, the ADC instruction does not distinguish between signed or unsigned operands. Instead, the processor evaluates the result for both data types and sets the OF and CF flags to indicate a carry in the signed or unsigned result, respectively).

Consider claim 10, Intel discloses the method of claim 9 (see above), wherein the carry flag is a flag of a flags register (page 43/744, i.e., page 3-1, a description of the effect of the instructions on flags in the EFLAGS register).

Consider claim 11, Intel discloses the method of claim 10 (see above), wherein the executing does not modify other arithmetic flags of the flags register (page 70/744, i.e., page 3-28, the OF, SF, ZF, AF, CF, and PF flags are set according to the result; in other words, other arithmetic flags are not modified when their new flag values are the same as their previous values).

Consider claim 12, Intel discloses the method of claim 7 (see above), wherein the result is stored in the identified location of the first operand (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand).

Consider claim 13, Intel discloses a system comprising: a memory to store an instruction; and a processor coupled to the memory, the processor comprising: decoder circuitry (pages 19/744 to 20/744, i.e., pages 1-1 to 1-2, which disclose many different types of processors, each of which comprise decoder circuitry and are coupled to memory storing an instruction; also see, for example, page 541/644, i.e., page 3-499, code fetches of one or two cache lines) to decode the instruction (page 69/744, i.e., page 3-27, ADC – Add with Carry instruction), the instruction to identify a location of a first operand (page 70/744, i.e., page 3-28, first operand) and to identify a location of a second operand (page 70/744, i.e., page 3-28, second operand), and execution circuitry (pages 19/744 to 20/744, i.e., pages 1-1 to 1-2, which disclose many different types of processors, each of which comprise execution circuitry to execute supported instructions) to execute the decoded instruction to perform an unsigned addition (page 70/744, i.e., page 3-28, the ADC does not distinguish between signed or unsigned operands) of the first operand, the second operand, and a carry flag to generate a result, and store the result (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand).

Consider claim 14, Intel discloses the system of claim 13 (see above), wherein the identified location of the first operand is a register (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand. The destination operand can be a register or a memory location; the source operand can be an immediate, a register, or a memory location).

Consider claim 15, Intel discloses the system of claim 13 (see above), wherein the execution circuitry is to update the carry flag during execution of the decoded instruction (page 70/744, i.e., page 3-28, the ADC instruction does not distinguish between signed or unsigned operands. Instead, the processor evaluates the result for both data types and sets the OF and CF flags to indicate a carry in the signed or unsigned result, respectively).

Consider claim 16, Intel discloses the system of claim 15 (see above), wherein the carry flag is a flag of a flags register (page 43/744, i.e., page 3-1, a description of the effect of the instructions on flags in the EFLAGS register).

Consider claim 17, Intel discloses the system of claim 16 (see above), wherein the execution circuitry is to not modify other arithmetic flags of the flags register during execution of the decoded instruction (page 70/744, i.e., page 3-28, the OF, SF, ZF, AF, CF, and PF flags are set according to the result; in other words, other arithmetic flags are not modified when their new flag values are the same as their previous values).

Consider claim 18, Intel discloses the system of claim 13 (see above), wherein the result is to be stored in the identified location of the first operand (page 70/744, i.e., page 3-28, adds the destination operand (first operand), the source operand (second operand), and the carry (CF) flag and stores the result in the destination operand).

Conclusion
Note that other pertinent references, which were cited and explained in office actions of the parent application 13/993483 (see paragraph 66 of the Office Action dated November 25, 2015, and paragraph 23 of the Office Action dated May 10, 2018, in the aforementioned parent application) have been listed in Information Disclosure Statements filed in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182